Citation Nr: 1528875	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of a head injury.  

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder.  

3. Entitlement to a compensable disability rating for residuals of a fracture of the fourth metacarpal of the left hand.  

4. Entitlement to a disability rating in excess of 10 percent for residuals of a left wrist ganglionectomy. 

5. Entitlement to a compensable disability rating for residuals of a gunshot wound to the left leg. 

6. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

During the pendency of the appeal, an August 2014 rating decision increased the Veteran's disability rating for his residuals of a left wrist ganglionectomy from noncompensable to 10 percent.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran and his spouse testified at a hearing in August 2013 before the undersigned.  A copy of the transcript has been associated with the electronic claims file.  

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, at his hearing before the undersigned, the Veteran asserted that his service-connected left wrist disability prevented him from working.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for residuals of a left wrist ganglionectomy.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In January 2014 the Board remanded this case to the AOJ for further development and it has now been returned to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its January 2014 remand, the Board directed the AOJ to obtain the Veteran's vocational and rehabilitation folder and associate it with his claims file.  The record shows that the AOJ attempted to obtain the vocational and rehabilitation folder in May 2014.  The electronic record in VBMS contains a document that states "[a]ll materials contained in this manila folder are VR&E" but the contents of the folder were not subsequently scanned and associated with the Veteran's electronic claims file.  Additionally, the August 2014 Supplemental Statement of the Case (SSOC) does not list the Veteran's vocational and rehabilitation folder as evidence reviewed prior to readjudication of his claims.  The Veteran is entitled to substantial compliance with the Board's January 2014 remand  directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran's vocational and rehabilitation folder must be associated with his claims file.  

In an October 2014 rating decision, the RO denied service connection for erectile dysfunction, hypertension, and a left foot disability.  It also denied a compensable disability rating for residuals of a gunshot wound to the left leg and a TDIU.  The Veteran submitted a timely November 2014 Notice of Disagreement with the October 2014 rating decision.  He specified that he wished to appeal only the issues of entitlement to service connection for erectile dysfunction and to a compensable disability rating for residuals of a gunshot wound to the left leg.  However, the RO has yet to promulgate a Statement of the Case (SOC) on these issues.  The issues of entitlement to service connection for erectile dysfunction and to a compensable disability rating for residuals of a gunshot wound to the left leg must be remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

The Board notes that the Veteran also disagreed with the October 2014 denial of a TDIU.  However, as noted above, the Board has taken jurisdiction over a TDIU claim and therefore remand for an SOC is not needed.  

Accordingly, the case is REMANDED for the following action:

1. Associate all records related to benefits the Veteran received under the VA educational and vocational rehabilitation program, including all assessments administered as part of that program, with the Veteran's electronic claims file.  All such records must be properly scanned into VBMS.  

2. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of entitlement to service connection for erectile dysfunction and an increased rating for residuals of a gunshot wound to the left leg.  

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for residuals of a head injury and increased ratings for residuals of a fracture of the fourth metacarpal of the left hand and residuals of a left wrist ganglionectomy.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

